Citation Nr: 0502273	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  00-23 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
the service-connected post-traumatic stress disorder (PTSD) 
from August 6, 2002, to include increased evaluations in 
excess of 50 percent from January 24, 2001, to August 5, 
2002, and in excess of 30 percent from December 21, 1999, to 
January 23, 2001.  

2.  Entitlement to a total rating based on individual 
unemployability due to a service-connected disability (TDIU) 
for the period from December 21, 1999, to August 5, 2002.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision in which the RO 
granted service connection for PTSD and assigned a 30 percent 
rating, effective on December 21, 1999.  

In a September 2001 rating decision, the RO granted an 
increased rating of 50 percent for PTSD, effective on January 
24, 2001.  

Thereafter, in October 2002, the RO granted an increased 
rating of 70 percent, effective on August 6, 2002.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  

Consequently, the matter of an increased rating for the 
service-connected PTSD remains in appellate status.  

The matter of entitlement to a TDIU rating from December 1999 
to August 2002 is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will 
appropriately notify the veteran and his representative if 
further action is required on his part.  



FINDING OF FACT

Beginning on December 21, 1999, the service-connected PTSD is 
shown to have been productive of a level of impairment that 
more nearly approximates that of occupational and social 
impairment, with deficiencies in most areas due to such 
symptoms as depression, impaired impulse control, and an 
inability to establish and maintain effective relationships.  



CONCLUSION OF LAW

Beginning on December 21, 1999, the schedular criteria for 
the assignment of a 70 percent rating, but no more, for the 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107(b), 7104 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.130 including Diagnostic Code 9411 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidence development letters dated in March 2001 and 
February 2003 in which the RO advised the veteran of the type 
of evidence necessary to substantiate his claim for an 
increased rating.  

In these letters, the RO also advised the veteran of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  The veteran was also advised to identify any 
additional evidence that he believes may be relevant to his 
claims and what VA would do to assist him in the development 
of his claims.  

Although these letters were issued after the initial 
adjudication of his claim by the agency of original 
jurisdiction (AOJ), the Board finds that the RO did not err 
with respect to the timing of the VCAA notice requirement, as 
the VCAA had not been enacted at the time that the RO 
initially adjudicated his claim in the July 2000 rating 
decision.  

Furthermore, the notice letter provided to the veteran was 
provided by the AOJ prior to the most recent transfer of his 
case to the Board, and the content of that notice full 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

After the notice letter was provided, the claim was 
readjudicated and an SSOC was issued to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the issues on appeal 
would not be prejudicial to him.  

The Board further finds that all obtainable evidence 
identified by the veteran has been obtained and associated 
with the claims folder and that he has not identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for an equitable disposition of this 
appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran is apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  



Factual Background

VA treatment records dated throughout 1999 show that the 
veteran was participating in individual and group therapy for 
PTSD.  These records show that he was experiencing feelings 
of worthlessness and hopelessness, and that he was having 
difficulty sleeping.  The veteran was found to be 
experiencing depression, anxiety, and problems with his mood.  
It was also noted that he had difficulty getting along with 
others, particularly with authority figures.  

In June 2000, the Social Security Administration (SSA) 
arranged for the veteran to undergo a psychiatric evaluation.  
It was noted that the veteran had a history of generalized 
anxiety disorder, panic disorder, PTSD, and depression.  
Examination revealed that he was coherent with no evidence of 
hallucinations or delusions.  The examiner also found that he 
was not suicidal or homicidal.  His insight was found to be 
limited.  

The examiner noted Axis I diagnoses of major depression, 
generalized anxiety disorder, panic disorder with 
agoraphobia, PTSD, nicotine abuse, alcohol abuse and 
dependence, and pain disorder.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 53.  

During a VA PTSD examination conducted in July 2000, the 
veteran reported that he was experiencing depression with 
poor interest, anergia, and anhedonia, and that these 
symptoms were getting progressively worse.  He also reported 
that he was easily upset and startled, and that he was 
hypervigilant.  He described sleep disturbances with 
nightmares twice a week and occasional flashbacks.  The 
veteran also indicated that he was short-tempered and that he 
stayed by himself.  

The veteran reported that he had last worked in 1999 as a 
mason.  He explained that his main reason for not working was 
a back disability, but that his poor sleep had also 
contributed somewhat to his unemployment.  He further 
reported that he was experiencing irritability and difficulty 
concentrating, and that he felt detached and estranged from 
others.  

The examination revealed that his mood was tense, but that 
his affect was appropriate.  There was no evidence of 
delusions, hallucinations, ideas of reference, or 
suspiciousness.  His insight and judgment were found to be 
adequate, and there was no evidence of suicidal or homicidal 
ideation.  The examiner noted a diagnosis of PTSD and 
assigned a GAF score of 53.  

During a VA psychiatric examination conducted in August 2001, 
the veteran reported that he often stayed inside his home and 
isolated himself.  He explained that he was short-tempered 
and that he could not stand to be in crowds.  It was noted 
that he did not have panic attacks.  It was also noted that 
he had last worked in May 1999 as a bricklayer, but that he 
had quit working because of problems with his back and 
arthritis, and because he could not get along with people.  

The VA examiner noted that the veteran lived with his wife 
and two boys, and that he had no friends.  It was also noted 
that he had been married three times and had seven children, 
but that he was not close with many of them.  The examiner 
found that the veteran had very limited social relationships, 
and limited recreational and leisure pursuits.  

Examination revealed that his mood was tense and depressed, 
but that his affect was appropriate.  It was noted that he 
had nightmares, flashbacks, and intrusive thoughts, but no 
suicidal or homicidal ideation.  There was no evidence of 
delusions, hallucinations, ideas of reference, or 
suspiciousness.  

The examiner noted diagnoses of PTSD, depression, and alcohol 
dependency, in remission.  The examiner assigned a GAF score 
of 42, which was noted to be based on major impairment in 
socializing, his tendency to isolate himself, and his bad 
temper.  

VA treatment records dated throughout 2000 and 2001 show that 
the veteran repeatedly complained of irritability and 
difficulties getting along with others.  He was also 
repeatedly found to be experiencing depression and anxiety.  

Thereafter, in August 2002, the veteran underwent another VA 
psychiatric examination.  He reported that he had a volatile 
temper, and that he avoided crowds.  He also reported that he 
was anxious, easily startled, and hypervigilant.  

The examiner noted that the veteran's concentration was poor, 
that he cried at times, and that he had no energy or 
interest.  The veteran denied any suicide attempts or panic 
attacks.  

The VA examiner noted that the veteran was not working, had 
no social relationships, and had no recreational or leisure 
pursuits.  

The examination revealed that his mood was tense, but his 
affect appropriate.  It was noted that he had nightmares, 
flashbacks, and intrusive thoughts, but no homicidal or 
suicidal ideation.  There was no evidence of delusions, 
hallucinations, or suspiciousness.  His memory was noted to 
be good, and his insight and judgment were found to be 
adequate.  

The examiner noted diagnoses of PTSD and depressive disorder, 
which was found to be secondary to the PTSD.  The examiner 
assigned a GAF score of 42, which was noted to be indicative 
of serious impairment in social interaction and his inability 
to hold a job.  

In the report of a subsequent VA examination conducted in May 
2003, it was again noted that the veteran was short-tempered 
and avoided crowds.  It was also noted that he lived with his 
wife, but had no friends and has given up his recreational 
and leisure pursuits.  The examiner noted that there was no 
homicidal or suicidal ideation, and no delusions or 
hallucinations.  

The VA examiner noted diagnoses of PTSD and depressive 
disorder, and assigned a GAF score of 40, which was 
indicative of major impairment of mood with withdrawal, 
isolation, an inability to get along with others, and an 
inability to work.  


Analysis

The veteran is seeking an increased rating for his service-
connected PTSD.  He essentially contends that a higher 
disability rating is warranted for the entire period since he 
filed his claim for service connection in December 1999.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  

In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.  

The criteria of DC 9411 for each level of disability in 
excess of 50 percent are as follows:  

100 percent - Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The Global Assessment of Functioning (GAF) Scale involves 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  A score of 
41-50 involves serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals) or serious impairment in social, 
occupational functioning (e.g., no friends, unable to keep a 
job).  

A score of 51-60 involves moderate symptoms, such as flat 
affect and circumstantial speech, occasional panic attacks, 
or moderate difficulty in social or occupational functioning 
(e.g., few friends or conflicts with peers or co-workers).  

In this case, the RO has awarded staged ratings for the 
veteran's service-connected PTSD as contemplated by the 
Court's holding in Fenderson.  

Having reviewed the complete record, however, the Board finds 
that the veteran's disability picture more closely 
approximates the criteria for a 70 percent rating, but no 
more, for the entire period since December 1999.  

In reaching this conclusion, the Board found the most 
probative evidence of record to be the reports of the 
numerous psychiatric examinations conducted since June 2000.  
In the report of his June 2000 and July 2000 examinations, it 
was noted that the veteran had a tendency to withdraw and 
isolate himself from others.  It was also noted that he 
experienced depression, and that he had difficulties with his 
temper and trouble getting along with people.  

Similar findings of isolation and irritability were noted in 
subsequent VA examination.  In addition, it has been 
consistently noted by examiners that the veteran experiences 
depression secondary to his PTSD, and that he engages in 
virtually no social interaction.  

The Board believes that these findings establish that, since 
December 1999, his PTSD has been manifested by depression, 
impaired impulse control, and an inability to establish and 
maintain effective relationships.  Such symptoms support a 
grant of 70 percent under the criteria of DC 9411.  

The Board believes that this conclusion is consistent with 
the fact that he was assigned a GAF score of only 42 as early 
as August 2001, which is indicative of serious symptoms or 
serious impairment in social and occupational functioning.  

The Board recognizes that there is evidence of record which 
does not support a rating of 70 percent since December 21, 
1999.  For example, the veteran's PTSD has not been shown to 
be manifested by suicidal ideation, intermittently illogical, 
obscure, or irrelevant speech, spatial disorientation or 
neglect of personal appearance and hygiene.  

However, the Board finds that the aforementioned evidence 
demonstrates a degree of occupational and social impairment 
which, as noted above, more nearly approximates the criteria 
for a 70 percent rating than for a 30 percent or 50 percent 
rating since December 21, 1999.  38 C.F.R. § 4.7.  

The Board has considered whether a 100 percent disability 
rating is warranted for the veteran's PTSD at any time since 
December 21, 1999.  However, repeated VA examination has 
shown him to be oriented to time, place and person and that 
there is no evidence that he ever experienced any 
hallucinations or delusions.  

Furthermore, although the veteran has great difficulty with 
interpersonal relationships, the record shows that he has 
remained married.  There is also no indication that he 
experiences problems with personal hygiene, or that he has 
displayed an inability to perform the activities of daily 
living.  

As noted hereinabove, the most recent VA examiner assigned a 
GAF score of only 40 percent, which is indicative of major 
impairment in social and occupational functioning.  However, 
the Board believes that a 70 percent evaluation from December 
1999 already contemplates major impairment in social and 
occupational functioning.  

In view of the foregoing, the Board concludes that the 
preponderance of the credible and probative evidence is 
against finding that the veteran's PTSD has been manifested 
by symptoms such as gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation or own name.  

Therefore, the evidence also does not support the assignment 
of a 100 percent rating under DC 9411 at any time since 
December 1999.  

In summary, the Board finds that, since December 21, 1999, 
the veteran's PTSD has been manifested by occupational and 
social impairment, with deficiencies in most areas due to 
such symptoms as depression, impaired impulse control, and an 
inability to establish and maintain effective relationships.  

Accordingly, the Board concludes that a 70 percent schedular 
rating, but no more, is warranted beginning on December 21, 
1999.  To this extent, the benefit sought on appeal is 
granted.  



ORDER

An increased evaluation of 70 percent, as of December 21, 
1999, for the service-connected PTSD is granted, subject to 
the regulations governing the payment of VA monetary awards.  



REMAND

As determined in the decision hereinabove, the veteran's PTSD 
does not meet the schedular criteria for a 100 percent rating 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 at any time 
since December 21, 1999.  

However, evidence of record reveals that the veteran has been 
unemployed since 1999, and that he was found by the Social 
Security Administration to be unable to work in part due to 
"mood disorders".  

The Board notes that total disability ratings for 
compensation based on individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.34l, 4.16(a) (2004).  

The Board also notes that the RO has awarded the veteran 
entitlement to a TDIU from August 6, 2002, because this was 
the earliest date on which the veteran had previously met the 
percentage rating standards for individual unemployability 
benefits.  

However, the veteran's service-connected PTSD, found herein 
to be 70 percent disabling since December 21, 1999, now 
satisfies the percentage rating standards for individual 
unemployability benefits prior to August 6, 2002.  

However, in order to receive a total disability rating under 
§ 4.16(a) as of December 21, 1999, the RO must determine that 
veteran's PTSD rendered him unemployable as of that date 
without regard to any impairment caused by nonservice-
connected disabilities.  

For this reason, the Board believes that the issue of 
entitlement to a TDIU for the period from December 21, 1999, 
to August 6, 2002, must be remanded to the RO for 
adjudication.  

In addition, the RO must, with regard to this issue, ensure 
compliance with the notice and duty to assist provisions 
contained in the VCAA, to include sending any additional 
letters to the veteran or obtaining any additional medical or 
other evidence, as deemed appropriate.  See VCAA, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, is completed.  This includes issuing 
additional letters to the veteran and 
obtaining any additional medical or other 
evidence, as deemed appropriate, in 
regard to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating the TDIU 
claim.  

2.  After any necessary development has 
been completed, the RO should adjudicate 
the claim of TDIU for the period from 
December 21, 1999, to August 5, 2002.  If 
the decision remains adverse to the 
veteran, the RO should provide him and 
his representative with an SSOC and the 
opportunity to respond thereto.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


